Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mitsuhiro Haraguchi on 8/30/2021.
The application has been amended as follows: 
Rejoined claim 5.
Claim 5 was amended as follows:
5. (Currently amended) An electrodeposition-coated body comprising:
	a body to be coated; and
	an insulating film which is formed on a surface of the body to be coated while using the electrodeposition dispersion according to claim 1,
wherein, in the insulating film formed on the surface of the body to be coated, the number of pinholes is 50 pinholes/10 [Symbol font/0x6D]m2 or less, a surface roughness Ra is 50 nm or less, 
the body to be coated is a conductive wire with a rectangular cross section, and
	a difference between a thickness of the insulating film on a flat surface part of the conductive wire and a thickness of the insulating film on a corner part of the conductive wire is 5 [Symbol font/0x6D]m or less.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 3/26/2021, none of the prior art, alone or in combination, fairly suggests or teaches an electrodeposition dispersion comprising the specific components and the special amount/characteristics of each component as cited in the amended claim 1, especially the instant specification provides the criticality of the claimed range of the polyamideimide particle size to achieve the unexpected results. Therefore, claims 1-6 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795